Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This Corrected Notice of Allowability is in response to the Applicant’s filing an IDS after Allowance.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/05/2022 was filed after the mailing date of a Corrected Notice of Allowance on 04/20/2022 and  the Notice of Allowance on 04/06/2022.  The submission of IDS is covered under QPIDS Path 1 with the filing of the IDS with the payment of Issue fee. The submission is in -compliance with the provisions of 37 CFR 1.97 that is with a fee and certification (1.97e).  Accordingly, the information disclosure statement is being considered by the examiner.
	Examiner has reviewed the only reference cited in the IDS submitted 07/05/2022 and it does not affect the Reasons for Allowance submitted in the Notice of Allowance mailed 04/20/2022.

3.	Examine has considered the Amendment to claims filed 07/05/2022 and is entered as directed to matters of form not affecting the scope of the invention.

Allowable Subject Matter
4.	Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance: 
Examiner has considered and reviewed all the references cited in the IDS filed 07/05/2022 and they do not affect the Reasons for Allowance submitted in the Notice of Allowance mailed 04/06/2022. Accordingly, the Reasons for Allowance remain the same as submitted in the Notice of Allowance mailed 04/06/2022, see pages 6-9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625